UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1896


ROBERT HEMINGWAY,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:18-cv-00678-TSE-JFA)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Hemingway, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Hemingway appeals the district court’s order dismissing without prejudice

his removed civil suit in which Hemingway sought review of the Social Security

Administration’s denial of his application for disability insurance benefits. On appeal,

we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Hemingway’s informal brief does not challenge the district court’s jurisdictional

disposition, Hemingway has forfeited appellate review of the court’s order. See Williams

v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the

district court’s judgment. We grant Hemingway leave to proceed on appeal in forma

pauperis. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2